Citation Nr: 0307415	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
February 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina that denied the veteran's application to 
reopen the claims of service connection for PTSD and for a 
borderline personality disorder.  The RO also denied the 
veteran's claims for increased ratings for hypertension, 
evaluated at 10 percent disabling.  In May 2000, the Board 
entered a decision that denied the veteran's application to 
reopen a claim of service connection for a borderline 
personality disorder, and granted a reopening of the claim of 
service connection for PTSD based on the submission of new 
and material evidence.  The Board also remanded the claims 
for an increased rating in excess of 10 percent for 
hypertension, and for service connection for PTSD (on the 
merits), for further evidentiary development.

The issues of entitlement to service connection for PTSD, and 
an increased rating in excess of 10 percent for left Achilles 
tendonitis will be addressed in the Remand that follows this 
decision.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran has 
a history of diastolic pressure predominately 100 or more, 
and that she requires the use of continuous medication.

2.  The evidence of record demonstrates that the veteran's 
hypertension is manifested by METS of 5.8 and relaxation 
impairment of the left ventricular filling, but it is not 
productive of acute or chronic episodes of congestive heart 
failure; dyspnea, fatigue, angina, dizziness, or syncope; 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray, or; an ejection fraction of 30 to 
50 percent or less than 30 percent.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7007, 7101 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate her claim, 
a review of the record on appeal shows that the veteran was 
notified of this information by the RO, and/or the Board, by 
the discussion in rating decisions, a statement of the case, 
supplemental statements of the cases, in letters, and in a 
Board remand.  See RO decisions dated in March 1998, 
September 1998, November 1998, and December 2002; statement 
of the case issued in August 1998; supplemental statements of 
the case issued in September 1998, November 1998, March 1999, 
and December 2002; RO letters to the veteran dated in June 
2000, September 2000, March 2002; and the Board's remand 
dated in May 2000.  In the above documents, the veteran was 
specifically informed of the laws and regulations governing 
her claim for an increased rating for hypertension.  
Therefore, the Board finds that VA has no outstanding duty to 
inform the veteran of the information necessary to 
substantiate her claim.

Next, as to VAs' duty to notify the veteran of which 
information and evidence she was to provide to VA and which 
information and evidence VA would attempt to obtain on her 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See RO decisions dated in March 1998, September 1998, 
November 1998, and December 2002; statement of the case 
issued in August 1998; supplemental statements of the case 
issued in September 1998, November 1998, March 1999, and 
December 2002; RO letters to the veteran dated in June 2000, 
September 2000, and March 2002; and the Board's remand dated 
in May 2000.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
she needed to file with the RO the name and address of all 
places that she received treatment for hypertension to help 
establish her claim for an increased rating.  See Board's 
remand dated in May 2000 and RO letters to the veteran dated 
in June 2000, September 2000, and March 2002.  The RO 
thereafter obtained, or the veteran thereafter filed, all of 
the veteran's available and identified medical records - 
primarily treatment records from the Columbia VA medical 
center (VAMC).  In addition, in reply to the RO's and/or the 
Board's notice to the veteran that she needed to file any 
evidence she had that could substantiate her claim, the 
veteran and her representative filed written arguments in 
support of the veteran's claim and the veteran testified at a 
personal hearings.  Additionally, a review of the record on 
appeal shows VA obtained examinations of the veteran in 
August 1998 and February 2002 to obtain medical opinion 
evidence as to the current severity of her service connected 
hypertension.  Therefore, the Board finds that VA has met 
both parts of its notice duties.

Accordingly, the Board finds that VA has met the requirements 
of the VCAA to the extent possible, and there would be no 
possible benefit to remanding this issue to the RO for its 
reconsideration of the requirements of the VCAA.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for reconsideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Moreover, 
because there is no indication that there is additional 
outstanding evidence that is necessary for a fair 
adjudication of this issue, adjudication of the claim at this 
juncture may go forward because it poses no risk of prejudice 
to the veteran.  Id.

Statement of Facts

Entitlement to service connection for hypertension was 
granted in a March 1993 rating decision, and a 10 percent 
evaluation was assigned.  The 10 percent evaluation for this 
disability is currently in effect.

On January 27, 1998, the veteran filed a new claim for an 
increased rating for hypertension.  In support of this claim, 
the veteran submitted pertinent VA treatment records, dated 
from February 1997 to October 2002.  These records reflect 
that the veteran's blood pressure reading were as follows: 
1997 - 147/97 (February), 110/80 (August), and 140/80 
(October); 2001 - 142/89 and 132/86 (March), 146/100, 
146/100, 148/102, 140/94, 146/100, 140/90, 146/100, 155/85, 
and 155/85 (October), and 152/110 (December); and 2002 - 
162/106 (February) and 173/109 (May).  

Also, these VA treatment records note that the veteran was 
taking medication to control her hypertension, with at least 
one treatment record indicating that the veteran's 
hypertension was characterized as being in "fair control" 
(see VA treatment record dated in August 2002).  They further 
indicate that the veteran reported that her average, at home, 
blood pressure reading was 165/100 (see VA treatment record 
dated in October 2001).  While the VA records do indicate 
that the veteran complained of and received treatment for 
respiratory problems caused by her non-service connected 
asthma, they do not reflect any complaints or treatment 
associated with the her service-connected hypertension.

VA conducted an examination of the veteran in August 1998, 
during which she reported having hypertension since 1988; and 
that she currently takes medication for this condition.  She 
denied having a problem with any other hypertensive disease, 
including heart disease and vascular disease.  On 
examination, her seated blood pressure was 177/97, and her 
standing blood pressure was 164/117.  She had a normal S1 and 
S2 without murmur, rub, or gallop.  The carotid upstrokes 
were brisk without bruit.  The electrocardiogram (EKG) showed 
normal sinus rhythm with no evidence of left ventricular 
hypertrophy.  She had a diffuse T-wave flattening throughout 
all leads.  The diagnosis was of hypertension, poorly 
controlled.

The veteran testified at a personal hearing in February 1999.  
At that time, she testified that self-testing of her blood 
pressure disclosed it ranging from a low of 128/60 to w high 
of 156/126.  She also complained of dizziness two to three 
times a week, as well as one hospitalization in August 1998, 
both due to high blood pressure.

In December 2002, the veteran was provided another VA 
hypertension examination.  She related that she continued on 
hypertension medication and that, while she had a recent 
problem with chest pain, she had not had a myocardial 
infarction or bypass surgery.  The veteran also reported 
that, while she could walk up to several miles on a flat 
surface without a problem, walking uphill caused shortness of 
breathe as well as chest tightness.  On examination, the 
veteran's blood pressure measured at 140/80; her pulse rate 
was 80; and her respiration was 18.  The S1 and S2 were 
audible with no murmur.  All peripheral pulses were present 
without jugular venous distention or edema.  The 
echocardiogram (ECG) showed an ejection fraction of 55 
percent.  The left and right ventricles were normal in size.  
The systolic function was 65 percent, and relaxation 
impairment of the left ventricular filling was indicated.  
The exercise tolerance tests showed metabolic equivalents 
(METS) of 5.8.  According to the examiner, while the exercise 
stress test was below average, it was adequate by heart rate 
with no report of dyspnea on exertion and no chest pain.  
There were no electrocardiogram changes consistent with 
ischemia.  The diagnoses included essential hypertension.





Analysis

The veteran asserts that her hypertension has become worse 
over time.  It is also requested that the veteran be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Pertinent regulations 
do not require that all cases show all findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  Therefore, the Board will consider 
the potential application of other diagnostic codes, whether 
or not they were raised by the veteran, in reaching its 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board notes that, by regulatory amendment effective 
January 12, 1998, changes were made to the Schedule for 
Rating Disabilities for diseases of the heart, as set forth 
in 38 C.F.R. § 4.104.  See 62 Fed. Reg. 65207 (1998).  Where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, because the veteran filed her claim for 
increase on January 27, 1998, only the amended regulatory 
changes for rating disease of the heart are for application 
in this case.

The veteran's hypertension is currently evaluated under 
38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this amended 
regulatory provision, a 10 percent evaluation is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) manifested by diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A 10 percent evaluation is also for application 
when the veteran has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent evaluation is warranted for 
disability manifested by diastolic pressure predominantly 110 
or more or for systolic pressure predominantly 200 or more.  
38 C.F.R. § 4.104.

In evaluating the evidentiary record, it is clear that the 10 
percent rating currently assigned most closely defines the 
veteran's disability resulting from her service-connected 
hypertension under diagnostic Code 7101.  In support of this 
determination, the veteran has been shown, by VA treatment 
records and examinations dated between February 1997 to 
December 2002, to require continuous medication for her 
hypertension, but no evidence of diastolic pressure 
predominantly 110 or more or systolic pressure predominantly 
200 or more, as required for a 20 percent rating, was 
present.  While it was noted that the veteran had poorly 
controlled hypertension as well a blood pressure reading of 
164/117 on VA examination in August 1998, all of the 
remaining blood pressure readings (nearly 20 or more) 
recorded since February 1997 showed diastolic pressure 
predominately less than 110, and systolic pressure ranging 
between 110 and 173.  Moreover, by the veteran's own 
admission, she reported to VA physicians that her daily, at 
home, blood pressure average was below the regulatory 
requirements for a 20 percent rating, with a diastolic 
pressure of less than 110, and a systolic pressure of less 
than 200 (as evidenced by the veteran's accounts in an 
October 2001 VA treatment records noting that her average, at 
home, blood pressure reading was 165/100).  Given the blood 
pressure readings recorded during the course of this appeal, 
the record evidence clearly comports with the criteria for a 
10 percent rating for hypertension.  Accordingly, the Board 
determines that the preponderance of the evidence is against 
the veteran's claim for an increased rating for this 
disability under Diagnostic Code 7101.  See 38 C.F.R. 
§ 4.104.

Pursuant to the amended criteria at Diagnostic Code 7007, a 
10 percent evaluation is warranted for hypertensive heart 
disease manifested by a workload of greater than 7 metabolic 
equivalents (METs) but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.  A 30 percent is warranted 
for disability manifested by a workload of 5 METs but not 
greater than 7 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or x-ray.  A 
60 percent evaluation is warranted for disability manifested 
by more than one episode of acute congestive heart failure in 
the past year, or; workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted for disability manifested by chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  38 C.F.R. § 4.104.

The Board observes that while the electrocardiogram findings 
contained in the August 1998 VA examination report showed 
that the veteran had diffuse T-wave flattening, and while the 
echocardiogram findings contained in the December 2002 VA 
examination report showed that the veteran had relaxation 
impairment of the left ventricular filling, these same 
diagnostic/clinical tests showed no evidence of left 
ventricular hypertrophy, or an ejection fraction of 30 to 50 
percent or less than 30 percent.  Instead, the findings of 
the December 2002 echocardiogram revealed an ejection 
fraction of 55 percent, with normal left and right ventricles 
and with a systolic function of 65 percent.  Moreover, 
although the veteran performed below average on the exercise 
tolerance test with a METS of 5.8, the clinical findings 
contained in that December 2002 report also reflect that the 
veteran's heart rate was adequate with no reports of dyspnea 
on exertion or chest pain, and that there were no 
electrocardiogram changes consistent with ischemia.  
Similarly, the additional VA medical data of record do not 
reflect any objective findings of dyspnea, fatigue, angina, 
dizziness, or syncope.  For these reasons, Diagnostic Code 
7007 does not provide a basis for an increased rating in 
excess of 10 percent for the veteran's service-connected 
hypertension.  Accordingly, an increased rating is not 
warranted.

As to the veteran and her representative's statements to the 
RO, as well as the veteran's personal hearing testimony, the 
Board recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, their statements as to the severity of the veteran's 
disability are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board will give more weight to the objective medical evidence 
of record as outline above in rating the current severity of 
the veteran's service-connected hypertension then the veteran 
and her representative's statements and/or testimony.


ORDER

An increased rating in excess of 10 percent for hypertension 
is denied.


REMAND

As to the claim of service connection for PTSD due to 
personal assault (i.e., sexual assault/harassment), the Board 
notes that the appeal was remanded in May 2000, in part, to 
undertake the following development:

3.  The RO should determine whether any 
of the individuals named by the veteran 
as having knowledge of the alleged events 
can be located through VA sources, if 
necessary.  If any of them can be 
located, the RO should offer to forward a 
letter from the veteran to such 
individuals for the purpose of obtaining 
a statement concerning their knowledge of 
the alleged stressful events.  If any 
statements are obtained through this 
means or if the veteran provides any 
statements on her own, the RO should 
verify through service department sources 
that the individual offering a statement 
was actually stationed with the veteran 
at the time in question.

A review of the record on appeal shows that the veteran, in a 
number of statements to the RO as well as at her February 
1999 personal hearing, reported that while serving with the 
Head Quarters and Head Quarters Company of the Third Signal 
Battalion at Fort Hood, Texas as a combat photographer, she 
was sexually assaulted by her commanding officer, a Captain 
Dickerson, in approximately July and August 1988.  She also 
reported that Captain Dickerson sexually harassed her for the 
entire period she worked for him (i.e., from approximately 
July to December 1988).  She further related that Captain 
Dickerson sexually harassed at least three or four other 
women in his unit, but she could not remember those women 
names.  In addition, she recalled that she had talked about 
the problems she was having with Captain Dickerson with a 
base Chaplin while stationed at Fort Hood, approximately two 
weeks before she attempted suicide on December 25, 1988.

While a review of the post-remand record on appeal shows that 
the RO, in June and September 2000, sent the veteran PTSD 
Questionnaires pertinent to personal assault claims, it does 
not indicate that the RO specifically asked the veteran to 
provide the complete name and unit assignments of the 
individuals she had already identified, namely a Captain 
Dickerson and the base Chaplin.  The record also does not 
show that the RO thereafter used VA resources to locate these 
individuals so as to solicit statements on the veteran's 
behalf.

The Court in Stegall v. West, 11 Vet. App. 268 (1998), held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the RO's failure to fully comply with the 
development requested by the Board in its May 2000 remand, 
the Board must once again remand this issue.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2002); Stegall v. 
West, supra.

As to the claim for an increased rating for left Achilles 
tendonitis, the Board observes that in June 1998, the veteran 
filed a Notice of Disagreement (NOD) with a March 1998 rating 
decision concerning the denial of a compensable rating for 
her service-connected left Achilles tendonitis.  In August 
1998, the RO furnished the veteran a Statement of the Case 
(SOC) addressing this issue.  In a September 1998 rating 
decision, the RO increased the evaluation for this disability 
to 10 percent disabling, and; within the content of that 
rating decision, the RO noted that the decision regarding the 
left Achilles tendonitis represented a grant of the benefit 
sought on appeal.  During that same month, the RO also sent 
the veteran a letter that notified her of this decision and 
of her right to appeal.  However, the RO did not list the 
left Achilles tendonitis claim in the September 1998 
Supplemental SOC, or in any of the other subsequently 
furnished Supplemental SOCs, and; the record does not 
otherwise indicate that the veteran withdrew in writing the 
NOD concerning this appealed issue.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.31, 20.304 (2002); see also 
Hamilton v. Brown, 4 Vet. App. 528 (1993).

Since the veteran filed a timely NOD, under 38 U.S.C.A. 
§ 7105, that contested the level of compensation assigned for 
her left Achilles tendonitis, the subsequent (September 1998) 
rating decision awarding a higher rating (but less than the 
maximum) does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (citing Hamilton v. Brown, 4 
Vet. App. at 537).  As such, given the procedural posture of 
this particular issue, the RO still remains obligated to 
furnish the veteran a Supplemental SOC that addresses the 
left Achilles tendonitis claim, even though the level of 
compensation for that disability has been increased, for 
purposes of allowing the veteran to exercise her right to 
perfect an appeal of that issue by filing a Substantive 
Appeal within the prescribed 60-day appeal period.  See 
38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.302(c) 
(2002); 62 Fed. Reg. 15567, VAOPGCPREC 9-97 (1997).  
Accordingly, this matter is remanded to the RO for the 
issuance of a Supplemental SOC that addresses all of the 
evidence pertinent to the left Achilles tendonitis claim, 
which was received by the RO since the August 1998 SOC.  Id.  

The remanding of this issue (i.e., an increased rating in 
excess of 10 percent for left Achilles tendonitis) must not 
be read as acceptance of jurisdiction over the same by the 
Board.  The Board may only exercise jurisdiction over an 
issue after the appellant has filed both a timely notice 
disagreement with a determination by an agency of original 
jurisdiction, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105; Roy v. Brown, 5 Vet. App. 554 (1994).  The RO should 
return this issue to the Board only if the veteran perfects 
her appeal in full accordance with 38 U.S.C.A. § 7105, 
38 C.F.R. § 20.302(c), and VAOPGCPREC 9-97.

Accordingly, these issues are hereby REMANDED to the RO for 
the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, and its 
implementing regulations are is 
completed, as relevant to the claims for 
service connection for PTSD, and for an 
increased rating in excess of 10 percent 
for left Achilles tendonitis.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 
and in 38 C.F.R. § 3.159 et seq., are 
fully satisfied.

2.  As to the claim of service connection 
for PTSD, the RO is asked to undertake 
the following actions:
(a)	contact the veteran and ask her 
for the complete name and unit 
assignments of all the individuals 
that she confided in or were 
witnesses to the sexual 
assault/harassments that she claims 
took place while in service, to 
specifically include the complete 
name and units assignment for a 
Captain Dickerson, the other women 
who were harassed, and the base 
Chaplain;
(b)	if the veteran provides enough 
information to identify any 
individual who served with her 
during active duty, by both name and 
unit assignment, use VA resources to 
locate the individuals (if any); and 
if any are located, to request that 
they provide a statement on the 
veteran's behalf concerning their 
knowledge of the alleged stressful 
events (i.e., the veteran's 
allegations of sexual 
assault/harassment in service);
(c)	if the veteran provides enough 
information to identify any 
individual who she confided in post-
service, by name and address, 
request that he or she provide a 
statement on the veteran's behalf 
concerning their knowledge of the 
alleged stressful events (i.e., the 
veteran's allegations of sexual 
assault/harassment in service);
(d)	ask the veteran to provide 
written statements from any 
individuals that she can contact 
concerning their knowledge of her 
allegations of sexual 
assault/harassment in service; and
(e)	if any statements are obtained 
through VA resources or if the 
veteran provides any statements on 
her own, the RO should verify 
through service department sources 
that the individual offering a 
statement was actually stationed 
with the veteran at the time in 
question.

3.  If and only if, the RO determines 
that there is credible supporting 
evidence that at least one claimed 
stressor actually occurred, the RO should 
arrange for the veteran to be afforded a 
psychiatric examination.  All indicated 
studies should be conducted.  Send the 
claims folder to the examiner for review.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is asked to address the 
following questions:
(a)	Does the veteran satisfy the 
criteria for a diagnosis of PTSD?
(b)	If PTSD is demonstrated, 
specify whether the veteran has PTSD 
related to her military service, as 
opposed to any other traumatic event 
before or after service.  For 
purposes of determining whether PTSD 
due to service is present, the 
examiner may only consider an 
alleged in-service stressful event 
that the RO has found to be verified 
by credible supporting evidence.

4.  As to the claim for an increased 
rating for left Achilles tendonitis, the 
RO should arrange for the veteran to be 
afforded an orthopedic examination.  All 
indicated studies and tests, including 
range of motion measurements by degrees, 
should be performed; and all findings 
should be reported in detail.  Send the 
claims folder to the examiner.  The 
examiner is asked to review the claims 
and the results of the examination and 
address the following questions:  (a) 
specify whether the veteran has either 
moderate or marked limitation of left 
ankle motion; (b) specify whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/ or 
incoordination associated with the left 
ankle; and (c) specify whether, and to 
what extent, if any, the veteran 
objectively demonstrates functional loss 
due pain or weakness, and/ or any of the 
other symptoms and manifestations noted 
above on repeated use of the left ankle.  

5.  To help avoid a future remand, the RO 
is asked to ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO should again readjudicate the 
claims of service connection for PTSD, 
and increased rating for left Achilles 
tendonitis.  If the determination remains 
adverse to the veteran, she and her 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
address the issue of an increased rating 
in excess of 10 percent for left Achilles 
tendonitis.  The Supplemental Statement 
of the Case must contain notice of all 
relevant actions taken on this claim, to 
include all pertinent evidence received 
since the Statement of the Case, the 
applicable law and regulations governing 
an increased rating for the disability in 
question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.  No action is 
required by the veteran until she receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



